exhibit101toq3fy1910q_image1.jpg [exhibit101toq3fy1910q_image1.jpg]




Lumentum Offer of Employment  






January 11, 2019  


Mr. Wajid Ali


Dear Wajid,  


We are very excited to have you join Lumentum. Your experience and leadership
skills will have an immediate positive impact on Lumentum. Your leadership style
coupled with your concern for the team will accelerate our results.
Please accept the following offer of employment:
•
Title- Executive Vice President (E300 level)

•
Base Salary- $500,000

•
Target Incentive Opportunity- 80% of base salary ($400,000)

o
Your TIO payout will be pursuant to the FY19 cash incentive plan, provided
however that for the FY19 2nd Half bonus, you will be paid no less than $250K

•
Total Target Cash- $900,000

•
On or after the 15th day of the month following your employment start date, you
will receive the following grants:

o
New Hire Restricted Stock Units- in an approximate value of $1,000,000, which
1/3 shall vest on or around the first anniversary of the vesting start date and
the remaining shares shall vest quarterly over the following two years
thereafter, assuming your continued employment through each vesting date.

o
Replacement Restricted Stock Units- in an approximate value of $5,000,000 with
the following vesting schedule, assuming your continued employment through each
vesting date:

§
15% of the shares will vest December 15, 2019

§
25% of the shares will vest February 15, 2020

§
The remaining shares will vest quarterly over the following two years
thereafter.

•
You will receive a $1,000,000 sign on bonus payable within 30 days of your start
date, subject to repayment pursuant to the agreement attached as Exhibit A

•
You will be eligible for a focal stock grant (August 2019) and the Company’s
annual merit process (October 2019).

o
We will recommend to the Compensation Committee that your focal stock award will
be in an approximate value of $2,875,000 and will be a combination of RSUs and
PSUs as approved by the Compensation Committee at the August Comp Committee
meeting.



All equity awards are subject to the terms and conditions of the Company's 2015
Equity Incentive Plan and your specific grant agreement. The number of RSUs
subject to your awards will be calculated by Lumentum based on the following
formula: the values above divided by the volume-weighted average trading price
of Lumentum shares sold on the NASDAQ during the calendar month preceding the
grant date.  


You will be eligible to participate in a comprehensive benefit program including
health, vision, dental, life and disability insurance benefits on your date of
hire. You will also be eligible to participate in the Company’s 401K Plan and
Employee Stock Purchase Plan (ESPP). Other benefits include discretionary time
off, sick leave, paid holidays, flexible spending accounts for child and health
care, and tuition reimbursement. Additional benefit information can be provided
at your request.


You will be eligible to participate in the 2015 Change in Control Benefits Plan
(“Plan”).  The Plan provides for cash payments, accelerated vesting of options,
restricted stock units and other securities, and reimbursement of COBRA premiums
under certain circumstances.


We are positive you will make an immediate impact! Looking forward to you
joining Lumentum’s team of inventive and success-driven professionals who are
creating the future with light.




Best Regards,


/s/ Alan S. Lowe
Alan S. Lowe
President and CEO








Additional requirements related to your offer:


•
Successful completion of a background screen, including prior employment,
education, and criminal history

•
Pursuant to federal law, please bring with you on your first day of work
original documentation of your right to work in the United States (proof of
citizenship or work visa), and be prepared to sign the verification form
required by Federal law (DHS Form I-9); your right to work in the U.S. will be
confirmed by E-Verify, as required by the Department of Homeland Security for
government contractors

•
U.S. export control laws require that Lumentum obtain a government export
license prior to releasing technologies to certain persons. This offer and your
employment may be conditioned upon Lumentum's ability to satisfy U.S. export
control laws. The decision to pursue an export license, if required, is at the
sole election of Lumentum

•
Sign the Company’s Employee Proprietary Information and Inventions Agreement



Your employment with Lumentum is voluntarily entered into and is for no
specified period. As a result, you will be free to resign at any time, for any
reason, or for no reason at all. Similarly, Lumentum will be free to conclude
its at-will employment relationship with you at any time, with or without notice
or cause. This paragraph is intended to be the complete and exclusive statement
regarding the circumstances under which your employment may be terminated and
supersedes any prior agreement or representation. If any of its terms conflict
with any practice or policy of Lumentum, now or in the future, these terms will
control and may not be changed except by written agreement signed by an
authorized representative of Lumentum.


This offer of employment is valid for five (5) business days from the date of
the letter. Please sign and return to Lumentum or accept electronically. 




Signature:    /s/ Wajid Ali


Name:        Wajid Ali


Date:         January 13, 2019
 




